       Case 1:15-cr-00536-PGG Document 1048-5 Filed 12/11/19 Page 1 of 3
                                         U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                    December 10, 2019

BY E-MAIL
Grainne E. O’Neill, Esq.
O’Neill / Hassen
25 Eighth Ave, Suite C
Brooklyn, NY 11217

Priya Chaudhry, Esq.
Chaudhry Law PLLC
45 West 29th Street, Suite 303
New York, NY 10001

                Re:   United States v. Omar Amanat and Irfan Amanat
                      S8 15 Cr. 536 (PGG)

Dear Counsel:

        The Government writes to voluntarily provide the following additional information
relating to FBI confidential human source Spyros Enotiades (the “CHS” or “Enotiades”):

   •   Discovery Related to Phones Used by the CHS: As set forth in our joint letter to the
       Court dated September 16, 2019, the Government agreed to search mobile phones used
       by the CHS in connection with his work for the FBI Prosecution Squad for responsive
       information, including communications between Irfan and the CHS, between Omar and
       the CHS, and between the CHS and others concerning the Amanats. As noted in the FBI
       reports that have been provided to you, FBI agents reviewed the CHS’s cellphone with
       the CHS to search for responsive material, including in the above delineated categories.
       On October 8, 2019, the Government produced responsive materials from this review,
       including WhatsApp messages with or relating to the Amanats, to you.
       (USAO_TUZMAN_0350080 – USAO_TUZMAN_0350089.) As described in our letter
       dated November 13, 2019, the CHS indicated to the Government that he believed that he
       may have used another phone (in addition to the two from which messages were
       produced) from which information may have been deleted before the CHS provided it to
       another individual for use. As indicated in the FBI reports produced to you on December
       3, 2019 (3558-36), the CHS was able to locate one additional phone being used by
       another individual, and to review that device; responsive information about Omar or Irfan
       was not identified. The CHS has confirmed that he has been unable to locate any
       additional phones that might contain responsive material. The Government believes it
       has taken appropriate and diligent steps to locate any additional devices that may contain
       responsive communications.
        Case 1:15-cr-00536-PGG Document 1048-5 Filed 12/11/19 Page 2 of 3
                                                                                            Page 2


    •   Discovery Related to Testimony by the CHS in the SDNY. You requested a list of all
        cases in which Enotiades has testified as a Government witness. The Government
        previously disclosed that Enotiades testified in United States v. Chigbo Umeh, 09 Cr. 524
        (JSR), prosecuted by Randall Jackson, Omar’s trial counsel. Enotiades does not recall
        testifying in additional cases. The Government has voluntarily taken additional steps to
        determine if Enotiades has testified in connection with any other cases prosecuted in the
        Southern District of New York. The Government identified one additional case, in which
        we believe that Enotiades was expected to testify, but which was resolved with a guilty
        plea prior to trial. United States v. Gibrilla Kamara, 10 Cr. 457 (WHP); Mr. Jackson was
        also a prosecutor on this case, see
        https://www.justice.gov/archive/usao/nys/pressreleases/October11/kamaragilbrillapleapr.
        pdf. This case was a DEA case that had no connection to the Amanats.

    •   Discovery Related to CHS as a Source in SDNY Investigations. We have also voluntarily
        taken reasonable steps to seek to identify other investigations in the Southern District of
        New York in which Enotiades was used as a source. For this limited universe of
        investigations, we have confirmed that (a) the investigations did not relate to the
        Amanats, and (b) there is no information to suggest that Enotiades lied to law
        enforcement.

    •   Discovery Related to Enotiades’ DEA Handlers. You have requested all notes and
        reports from Enotiades’ DEA handlers regarding the Amanats. While none of the DEA
        handlers are part of the Prosecution Team, we have voluntarily undertaken to obtain
        additional information concerning whether Enotiades’ work for the DEA touched on the
        Amanats. Special Agent Amato has spoken with various DEA agents who have worked
        with Enotiades, including the primary DEA handler. 1 While two handlers recall that
        Enotiades mentioned having met Omar Amanat in or about 2017, these handlers did not
        task Enotiades with any work concerning the Amanats. To our knowledge, there are no
        additional notes or reports from Enotiades DEA handlers regarding the Amanats.

    •   Discovery Related to Enotiades Being Deactivated by His DEA Handler in Cyprus.
        Enotiades has advised the Government that a DEA agent in Cyprus discontinued her use
        of Enotiades as a CHS, apparently because, as Enotiades understands it, the agent
        accused Enotiades of misappropriating government funds. It emerged subsequently that
        the particular DEA agent was convicted of stealing fraud proceeds she had been tasked to
        recover on behalf of fraud victims. See https://www.justice.gov/opa/pr/former-agent-
        drug-enforcement-administration-pleads-guilty-stealing-fraud-proceeds. Other DEA
        agents continued to work with Enotiades.


1
  While Special Agent Amato has identified and spoken to several DEA agents who have worked
with Enotiades, including the DEA handler with the primary DEA relationship with Enotiades,
there is one identified DEA agent who has worked with Enotiades who Special Agent Amato has
attempted unsuccessfully to contact. The Government will disclose any responsive information
once contact is made. The Government has no reason to believe this DEA Agent will have any
information concerning Enotiades and the Amanats.
       Case 1:15-cr-00536-PGG Document 1048-5 Filed 12/11/19 Page 3 of 3
                                                                                              Page 3


   •   Evidence of Payments Enotiades Received from the Amanats. The Government
       previously agreed to obtain bank records for an account that the CHS had identified as
       being used to receive payments from Omar. Those records were produced to you on
       December 3, 2019.

This information is being provided pursuant to the protective orders previously entered in this matter.

                                                       Very truly yours,

                                                       GEOFFREY S. BERMAN
                                                       United States Attorney


                                               By:            /s/
                                                       Andrea M. Griswold
                                                       Joshua A. Naftalis
                                                       Daniel M. Tracer
                                                       Assistant United States Attorneys
                                                       (212) 637-1205/2310/2329
